Exhibit 10.6

 

INCYTE CORPORATION 2010 STOCK INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the following units representing shares of common stock of
INCYTE CORPORATION (“Incyte”) under the Incyte Corporation 2010 Stock Incentive
Plan, as amended (the “Plan”):

 

Date of Grant:

[Date of Grant]

 

 

Name of Recipient:

[Name of Recipient]

 

 

Total Number of

 

Units Granted:

[                      ]

 

 

Vesting Commencement Date:

[                    ]

 

 

Vesting Schedule:

[                      ]

 

You and Incyte agree that these units are granted under and governed by the
terms and conditions of the Plan and the Restricted Stock Unit Award Agreement
(the “Agreement”) that can be reviewed by clicking on the link provided above. 
By accepting this Notice, you are agreeing to all of those terms and conditions.

 

By accepting this Notice, you further agree that Incyte may deliver by e-mail
all documents related to the Plan or this award.  You also agree that Incyte may
deliver these documents by posting them on a website maintained by Incyte or by
a third party under contract with Incyte.  If Incyte posts these documents on a
website, it will notify you by e-mail.

 

--------------------------------------------------------------------------------


 

INCYTE CORPORATION 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Payment

 

No cash payment is required for the units you receive, or for the issuance of
shares of Incyte common stock on settlement of the units. You will, however,
have to make arrangements acceptable to Incyte for the payment of any
withholding taxes due as a result of the settlement of the units.

 

 

 

Vesting

 

The units vest as shown in the Notice of Restricted Stock Unit Award (the “award
notice”). No additional units will vest after your service as an employee,
director, consultant or advisor of Incyte (or any subsidiary) has terminated for
any reason, except as provided below under “Change in Control.”

 

 

 

Forfeiture

 

If your service as an employee, director, consultant or advisor of Incyte (or
any subsidiary) terminates for any reason, then your units will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the units will immediately be
cancelled. You receive no payment for units that are forfeited. Incyte
determines when your service terminates for this purpose.

 

 

 

Leaves of Absence

 

For purposes of this award, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by Incyte in writing and the terms of the leave or applicable law
requires continued service crediting. But your service terminates when the
approved leave ends, unless you immediately return to active work.

 

 

 

Nature of Units

 

Your units are mere bookkeeping entries. They represent only Incyte’s unfunded
and unsecured promise to issue shares of Incyte common stock on a future date.
As a holder of units, you have no rights other than the rights of a general
creditor of Incyte.

 

 

 

No Voting Rights or Dividends

 

Your units carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of Incyte unless and until your
units are settled by issuing shares of Incyte’s common stock. No dividend
equivalents will be provided and no adjustments will be made for dividends or
other rights if the applicable record date occurs before your stock certificate
is issued, except that in the case of a dividend payable in the form of
additional shares of Incyte common stock, the number of units granted under this
Agreement will be adjusted proportionately by

 

1

--------------------------------------------------------------------------------


 

 

 

multiplying that number by the number of shares of Incyte common stock that a
holder of one share of Incyte common stock before the dividend payment date
would hold after the dividend payment date.

 

 

 

Settlement of Units

 

Each of your units will be settled as soon as practicable after, but no later
than 30 days after, the date the units vest. Notwithstanding the foregoing, if
the earliest practicable settlement date is not during a “window period,” then
the settlement date automatically shall be deferred to the first trading date of
the first “window period” beginning after such date, provided that in no event
shall the settlement date be later than March 15th of the calendar year
following the calendar year in which the units vested.

 

At the time of settlement, you will receive one share of Incyte common stock for
each vested unit.

 

 

 

Withholding Taxes

 

No stock certificates will be distributed to you unless you make acceptable
arrangements, satisfactory to Incyte, to pay any withholding taxes that may be
due as a result of the settlement of this award.

 

 

 

Change in Control

 

The following provisions will apply in the event a Change in Control (as defined
in the Plan) occurs while the units granted under this Agreement are outstanding
and you are still performing service as an employee, director, consultant or
advisor of Incyte (or any parent or subsidiary). For purposes of these
provisions, Incyte or any parent or subsidiary for which you are performing
service is referred to as the “Employer.”

 

If this Agreement is not assumed or replaced with a new comparable award by the
Employer (with the determination of comparability to be made by the Committee),
then there would be full accelerated vesting of the units upon the Change in
Control.

 

If this Agreement is assumed or replaced with a new comparable award, then the
units (or such comparable award) would vest in full if within one year following
the Change in Control your service for the Employer is terminated without Cause
or is Constructively Terminated.

 

For purposes of this Agreement, “Cause” shall mean

 

(i) in the case where there is no employment agreement, consulting agreement,
change in control agreement or similar agreement or plan in effect between
Incyte and you on the date specified in the award notice (or where there is such
an agreement or plan but it does not define “cause” (or words of like import)):
(A) your continued failure to perform your duties with the Employer

 

 

2

--------------------------------------------------------------------------------


 

 

 

(other than any such failure resulting from incapacity due to physical or mental
illness or total and permanent disability, which incapacity has been recognized
as such by the Committee or its designee); (B) engagement in illegal conduct,
gross misconduct or dishonesty that is injurious to the Employer or its
affiliates; (C) unauthorized disclosure or misuse of any of the Employer’s
secret, confidential or proprietary information, knowledge or data relating to
the Employer or its affiliates; or (D) violation of any of the employee policies
or procedures of the Employer; or

 

(ii) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement or plan in effect between
Incyte and you on the date specified in the award notice that defines “cause”
(or words of like import), as defined under such agreement or plan.

 

For purposes of this Agreement, “Constructive Termination” shall mean

 

(i) in the case where there is no employment agreement, consulting agreement,
change in control agreement or similar agreement or plan in effect between
Incyte and you on the date specified in the award notice (or where there is such
an agreement or plan but it does not define “constructive termination” (or words
of like import)): (A) the assignment to you of any duties fundamentally
inconsistent with your position, authority, duties or responsibilities as in
effect immediately prior to a Change in Control (or any other action by the
Employer that results in a fundamental diminishment in such position, authority,
duties or responsibilities as in effect immediately prior to a Change in
Control), provided that neither a mere change in title alone nor reassignment to
a position that is substantially similar to the position held prior to the
Change in Control shall constitute fundamental diminishment; (B) the Employer
requiring you to be based at any office or location more than 50 miles from the
office or location where you are based immediately prior to the Change in
Control; or (C) any reduction in your annual base salary or target bonus
opportunity (if any) from that which exists immediately prior to a Change in
Control; or

 

(ii) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement or plan in effect between
Incyte and you on the date specified in the award notice that defines
“constructive termination” (or words of like import), as defined under such
agreement or plan.

 

 

 

Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any of your
units. For instance, you may not use your units as

 

3

--------------------------------------------------------------------------------


 

 

 

security for a loan. If you attempt to do any of these things, your units will
immediately become invalid. You may, however, dispose of any vested but
unsettled units in your will.

 

Regardless of any marital property settlement agreement, Incyte is not obligated
to recognize your former spouse’s interest in your units in any way.

 

 

 

Beneficiary Designation

 

You may designate a beneficiary in writing to receive your vested units in the
event you die before settlement of the units. A beneficiary designation must be
filed with Incyte on the proper form, and it will be recognized only if it has
been received at Incyte’s headquarters before your death. If you file no
beneficiary designation or if none of your designated beneficiaries survives
you, then your estate will receive any vested units that you hold at the time of
your death.

 

 

 

Restrictions on Resale

 

By accepting the award notice, you agree not to sell any shares of Incyte common
stock issued upon settlement of the units at a time when applicable laws or
Incyte policies prohibit a sale. This restriction will apply as long as you are
an employee, director, consultant or advisor of Incyte (or any subsidiary).

 

 

 

Retention Rights

 

Neither your award nor this Agreement gives you the right to be retained by
Incyte (or any subsidiary) in any capacity. Incyte (and any subsidiaries)
reserve the right to terminate your service at any time, with or without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Incyte
common stock, the number of your units covered by this award may be adjusted
pursuant to the Plan.

 

 

 

Recovery and Reimbursement of Gain

 

Incyte shall have the right to recover, or receive reimbursement for, any
compensation or profit realized by the issuance or settlement of units under
this Agreement, or by the disposition of any shares issued upon settlement of
the units, to the extent Incyte has such a right of recovery or reimbursement
under applicable securities laws.

 

 

 

Compliance with Section 409A of the Code

 

Incyte intends that the vesting and settlement of the units awarded under this
Agreement will qualify for an exemption from the application of, or will
otherwise comply with, Section 409A of the Internal Revenue Code. Incyte
reserves the right, to the extent it deems necessary or advisable, to amend this
Agreement without your consent in order to maintain such qualification for
exemption or compliance. By reserving this right, however, Incyte is not
guarantying that Section 409A will never apply to the vesting and/or settlement
of the units, or that the requirements of Section 409A will

 

4

--------------------------------------------------------------------------------


 

 

 

be complied with.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice of law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Incyte Corporation 2010 Stock Incentive Plan (the “Plan”) is
incorporated in this Agreement by reference. All capitalized terms not defined
in this Agreement are subject to definition under the Plan. If there is any
discrepancy between the terms and conditions of this Agreement and the terms and
conditions of the Plan, the terms and conditions of the Plan shall control.

 

This Agreement, the award notice and the Plan constitute the entire
understanding between you and Incyte regarding this award. Any prior agreements,
commitments or negotiations concerning this award are superseded. This Agreement
may be amended by the Committee without your consent; however, if any such
amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and Incyte.

 

By accepting the award notice, you agree to all

of the terms and conditions described above and in the Plan.

 

5

--------------------------------------------------------------------------------